  Case 21-10278         Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                    Document     Page 1 of 60



                          UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
                                  EASTERN DIVISION



 In re:
                                                    Chapter 7
 CRIMSONBIKES, LLC
                                                    Case No. 21-10278 (JEB)
                     Involuntary Debtor



               AFFIDAVIT OF DAVID P. WERT IN SUPPORT OF OBJECTION
                  TO MOTION TO DISMISS INVOLUNTARY PETITION

          I, David P. Wert, hereby declare under penalty of perjury:
          1.     I am the General Manager of SmartEtailing, Inc. (“SmartEtailing”), and have held

that position for approximately four years. In that capacity, I am generally responsible for

overseeing a team of employees at SmartEtailing that originate and manage SmartEtailing's

business relationships with the bicycle product retailers that hire SmartEtailing to create and host

their web-sales platforms. On a daily basis, I also manage and am intimately familiar with

SmartEtailing's relationships with third-party technology providers, and all financial aspects of the

SmartEtailing business model. I am also the keeper of the business records that relate to these

aspects of the SmartEtailing business.

          2.     I have personal knowledge of the intricacies of SmartEtailing's business

relationship with CrimsonBikes, LLC (“Crimson”), and submit this Affidavit in support of the

contemporaneously filed Objection of SmartEtailing and the remaining petitioning creditors in the

above captioned involuntary bankruptcy (“Objection”) to Crimson's Motion to Dismiss and

Request for Costs, Fees and Damages, or in the Alternative, Convert the Chapter 7 Case to One

Under Chapter 11 of the United States Bankruptcy Code.
     Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                         Document     Page 2 of 60



           3.       Generally, SmartEtailing is in the business of providing tools and services for

hundreds of small, locally owned and operated retail bike shops to build and maintain e-commerce

websites and grow sales.

           4.       As part of its suite of services, SmartEtailing offers retailers the ability to accept

credit card payments from consumers on their websites without having to establish a separate

merchant account with Visa, American Express, and MasterCard (“Issuers”) through a proprietary

native payment gateway called SmartEtailing Payments (“SE Payments”).1

           5.       SmartEtailing, in turn, contracts with Stripe, Inc. (“Stripe”) to receive a license to

use those of Stripe's code, infrastructure, and PCI compliance tools that are integrated in the

SmartEtailing web platform to facilitate the SE Payments service for SmartEtailing customers

under a Stripe Service Agreement; Stripe also provides certain payment processing services on

SmartEtailing's behalf.

           6.       When a retailer signs up for SE Payments, they must execute a contract with Stripe

(the “Connected Account Agreement”)2 and connect an active bank account with Stripe to both

settle consumer transactions (deposit funds received from credit card companies into the retailer’s

account) and fund debit payments back to Stripe for any refunds, disputed transactions (known as

chargebacks) and fees related to the consumer transactions submitted by the retailer. The retailer

must also give SmartEtailing permission to access funds in a Connected Account.

           7.       Separately, the contract between Stripe and SmartEtailing requires SmartEtailing

to have a bank account linked to Stripe (the “SmartEtailing Account”). The SmartEtailing Account

primarily serves to settle and receive monthly subscription payments from SmartEtailing’s

customers, less any debits for monies owed by SmartEtailing under the Stripe Services Agreement.


1
    More information about SmartEtailing's business can be found on its website, at www.smartetailing.com.
2
    A copy of the Connected Account Agreement is available at https://stripe.com/connect-account/legal.
  Case 21-10278        Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55              Desc Main
                                   Document     Page 3 of 60



It also serves to provide Stripe with a primary account to settle transactions initiated by the various

retailers on the SmartEtailing Payments platform.

       8.      Crimson is a bicycle and bicycle accessories retailer with a brick and mortar store

located in Cambridge, Massachusetts that hired SmartEtailing in approximately August, 2016 to

assist it in launching an on-line sales platform and expanding its sales beyond Massachusetts,

pursuant to an End User License Agreement signed on or about August 22, 2016, as later amended

in January, 2018. (“Crimson Agreement” or “EULA”)(See Exhibit A.) The Crimson website

launched in 2017. Subsequently, in early 2019, Crimson requested that SmartEtailing include the

SE Payments function on the Crimson website designed and hosted by SmartEtailing through the

Crimson Agreement.

       9.      Accordingly, on or around March 21, 2019, Crimson signed a “Connected Account”

agreement with Stripe, and linked an account then-maintained with Cambridge Trust Company (as

successor to Ally Bank) to SmartEtailing's master collection account with Stripe for disbursement

by SmartEtailing to Crimson of credit card receipts generated from sales through Crimson's web

platform (“Crimson Account”).

       10.     By April, 2020, SmartEtailing observed that Crimson had a higher rate of customer

dispute (“Dispute Rate”) than the .08% (“Threshold”) that is considered customary and appropriate

for retailers and other SmartEtailing merchants using thresholds that are established in the first

instance by the Issuers and enforced by Stripe on all platform providers (like SmartEtailing) and

merchants (like Crimson). On May 5, 2020, SmartEtailing, through Paul Ribich, Client Success

Director, sent an email to Charles James of Crimson informing Mr. James that Crimson's SE

Payments fees would increase if the Dispute Rate continued to exceed the Threshold; follow-up

emails were sent on June 18, 2020 and June 22, 2020. See Exhibit B.
  Case 21-10278       Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55             Desc Main
                                  Document     Page 4 of 60



       11.     Instead of dropping, Crimson's Dispute Rate increased through July, 2020, due, in

large part, to customers that had placed on-line orders, paid for products, and never received

deliveries. Eventually, as Crimson's Dispute Rate continued to exceed the Threshold due to

Crimson's failure to timely delivery products, which put SmartEtailing's business relationship with

Stripe for the benefit of all of its retailers in jeopardy, SmartEtailing informed Crimson through an

email dated July 30, 2020 that Crimson would no longer have access to SE Payments as of August

31, 2020. See Exhibit C. SmartEtailing, though, offered to assist Crimson in transitioning to a

replacement payment processing vendor. SmartEtailing also provided Crimson a spreadsheet that

listed all of Crimson's sales and refund transactions from January 1, 2020 through June 30, 2020.

Id.

       12.     SmartEtailing later agreed to extend the August 31, 2020 transition date to

September 3, 2020, and then again to September 9, 2020, at the request of Mr. James. During this

entire time period and through October 27, 2020, Crimson had the unfettered ability to download

a report listing all of its previous sales transactions with its Point of Sale website features. See

Exhibit D.

       13.     Crimson moved its sales platform to one sponsored by Shopify.com on or about

October 8, 2020 and prior to that, on or about September 28, 2020, replaced the Crimson Account

with an unfunded bank account in Crimson's name set up at Bank of America (“Unfunded

Account”).

       14.     After disconnecting the original, funded Crimson Account, Crimson used the

SmartEtailing platform to issue credit card refunds to approximately 646 of Crimson customers

over a 30 day period (“Refunds”) yet did not place any funds in the Unfunded Account to cover

those Refunds. By the end of October, 2020, the amount of the Refunds authorized by Crimson
  Case 21-10278        Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55          Desc Main
                                 Document     Page 5 of 60



through the SmartEtailing platform was approximately $318,645. Crimson refused to place money

in the Unfunded Account in order to cover the Refunds, despite requests. See Email dated October

19, 2020, Exhibit E.

       15.    Meanwhile, Crimson's customers continued to dispute the charges paid to Crimson

and requested credit-card "chargebacks" from issuing banks (of the customers disputing charges)

when they did not receive refunds (“Chargebacks”). As of approximately October 27, 2020, the

deficit in the Unfunded Account amounted to $372,502.74 on account of Refunds and Chargebacks

relating to incomplete sales (“Customer Charges”).

       16.    Because Crimson's failure to link a properly funded bank account to the

SmartEtailing platform to cover the cost of Customer Charges violated the text and spirit of the

EULA and Crimson failed to make a promised deposit to the Unfunded Account, on or about

October 27, 2020, SmartEtailing disabled access to Crimson’s “Site Manager,” a function that

enabled Crimson to control how its website was configured externally and to issue refunds and

process orders. Prior to that date, though, Crimson could have easily created reports of all

transactions or automatically exported them to their own system if Crimson wanted to identify

which consumers had purchased bicycles, received refunds, or requested chargebacks.

       17.    As of November 13, 2020, the Unfunded Account had a negative balance of

approximately $394,490 on account of Customer Charges. SmartEtailing attempted to negotiate

terms for reimbursement by Crimson of the Customer Charges by both inside and outside counsel

in November through December 23, 2020. As part of those negotiations, SmartEtailing provided

Mr. James of Crimson with a list of all transactions processed through SE Payments in 2020. On

December 3, 2020, SmartEtailing also permitted Crimson to again access the Site Manager and

the sales information contained therein upon request of Crimson believing that this would enable
  Case 21-10278       Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                  Document     Page 6 of 60



Crimson to more easily issue refunds directly to those customers that had elected to cancel their

orders. Those negotiations failed and SmartEtailing initiated litigation against Crimson in the

Minnesota District Court on or about December 23, 2020.

       18.     SmartEtailing later learned from reading the “notes” created by Crimson employees

for certain sales in Crimson's Site Manager, as well as upon review of the numerous complaints

filed with the Better Business Bureau on-line, that instead of issuing refunds from its operating

account, Crimson was contacting disgruntled consumers and instructing them to seek chargebacks

from the issuing credit card company that would be processed through the Unfunded Account.

Upon information and belief, Charles James of Crimson even provided certain consumers with a

letter from Crimson to include with their disputes. This practice caused a notable increase from 95

credit card disputes requested in November, 2020, to 188 in December, 2020 and another 201 in

January, 2021, with the balance of unfunded Customer Charges growing to $612,149.06 by

January 31, 2021.

       19.     As merchant, Crimson was required under the EULA and the Stripe Connected

Agreement to maintain a sufficient amount on deposit to cover the cost of any refund and credit

card chargebacks processed in favor of Crimson's customers. When Crimson defaulted on that

obligation, SmartEtailing had no way to withdraw funds from Crimson's Unfunded Account and

was forced to cover the refunds and chargebacks from its own Platform account. These funds

would otherwise have been available to SmartEtailing. A diagram that I prepared summarizing

the steps involved with the flow of funds through SE Payments and Stripe, leading to payment by

SmartEtailing, is attached as Exhibit F.

       20.     As of May 5, 2021, the Customer Charges paid by SmartEtailing on Crimson's

behalf totaled $693,132.21. The Customer Charges represent amounts paid by SmartEtailing to
  Case 21-10278        Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                   Document     Page 7 of 60



approximately 1,407 of Crimson's customers in refunded charges for bikes that were paid for but

not delivered. This amount is increasing daily as additional customers dispute credit card charges.

Crimson, however, has received all of the amounts paid by its customers at the original time of

order using credit cards through SE Payments so should have had the funds needed to either

deposit funds in the Unfunded Account or issue refunds directly to its customers (and then dispute

their chargebacks on the basis that a refund had been issued, as is typical practice).

           21.   In addition, Crimson is obligated to reimburse SmartEtailing for the fees charged

by Stripe totaling approximately $14,674.31, and $67,228.82 in fees charged by Visa, MasterCard,

American Express and Discover to process the Customer Charges. Finally, Crimson owes

SmartEtailing approximately $8,960 for service and subscription fees due under the EULA for

continued hosting services to Crimson, including in connection with credit card chargeback

activities for pre-September, 2020 sales, as evidenced by the invoices attached at Exhibit G.

           22.   The entire amount owing to SmartEtailing as of May 5, 2021 is approximately

$783,995.35 (“Crimson Charges”), exclusive of attorneys' fees and costs incurred by SmartEtailing

to date.

           23.   After conducting diligence regarding the high number of consumer complaints that

were made to the Better Business Bureau and the Attorney General's office in Massachusetts in

2021, and after learning that Crimson is a named defendant in numerous litigation matters, I

recommended that SmartEtailing work with other creditors to initiate an involuntary bankruptcy

case, as it did not appear that Crimson was taking any meaningful action to repay the debt that it

had accrued in any forum.
  Case 21-10278      Doc 33    Filed 05/19/21 Entered 05/19/21 11:56:55       Desc Main
                                Document     Page 8 of 60



       24.    At no point prior to filing the Motion to Dismiss did Crimson assert to

SmartEtailing that SmartEtailing breached the EULA, or dispute that the Customer Charges are

obligations of Crimson.




                              SIGNATURE PAGE TO FOLLOW
Case 21-10278     Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55              Desc Main
                              Document     Page 9 of 60



    Signed this 18th day of May, 2021, under the pains and penalties of perjury.


                                         ___________________________________
                                         David P. Wert
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 10 of 60




                             EXHIBIT A
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                  Document      Page 11 of 60




           WEB HOSTING AND SOFTWARE LICENSE
               AGREEMENT (rev. 11/29/2018)

This Web Hosting and Software License Agreement, hereinafter referred to as "Agreement," is
entered into by and between SmartEtailing, Inc., hereinafter referred to as "SmartEtailing," and you,
hereinafter referred to as "Subscriber."



Recitals

A. SmartEtailing is a provider of website internet services.


B. Subscriber is an individual or entity engaged in business and desiring to contract with
SmartEtailing for the purpose of establishing a website and utilizing related services offered by
SmartEtailing, as set forth in this Agreement.


NOW, THEREFORE, in consideration of their mutual promises set forth in this Agreement, and for
good and valuable consideration, SmartEtailing and Subscriber agree as follows:



1.0. EFFECTIVE DATE

This Agreement shall be effective for all purposes (Effective Date) as of the date Subscriber
electronically transmits to SmartEtailing Subscriber's agreement to be bound by the terms and
conditions hereof. Such transmission is accomplished by clicking the button so indicating at the end
of this Agreement.



2.0. EXPLANATION OF TERMS

As used in this Agreement, the following terms shall have the meanings set forth below:




2.1. Activation Date.
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                  Document      Page 12 of 60



The "Activation Date" shall be the date SmartEtailing provides Subscriber a user identification and
password to access the SmartEtailing Services, enabling Subscriber to access the SmartEtailing
server and upload Subscriber Content.




2.2. Subscriber Website.


"Subscriber Website" means the website provided to Subscriber by SmartEtailing pursuant to this
Agreement.




2.3. Subscriber Content.


"Subscriber Content" means any and all images, artwork, copy, information (including, without
limitation, information in any file in any format), data, knowledge, computer software, and other
materials of any kind provided by Subscriber for use with Subscriber's Website.




2.4. Library Materials.


"Library Materials" shall mean any and all proprietary images, artwork, copy, information, data, or
knowledge licensed to Subscriber hereunder as part of the SmartEtailing Services. The Library
Materials shall consist of Materials located or originating from the administrative areas of Subscriber's
Website, FTP site provided by SmartEtailing, or web services URL's provided for content syndication,
where applicable. SmartEtailing reserves the right to modify, remove, or add to the list of Library
Materials available to Subscriber at any time.




2.5. SmartEtailing Tools.


"SmartEtailing Tools" means the computer software and other materials, including HTML script or
code, developed by SmartEtailing or its suppliers, and provided under this Agreement for the use of
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                  Document      Page 13 of 60



Subscriber to create, maintain, update and upgrade Subscriber's Website. SmartEtailing reserves the
right to modify, remove, or add to the list of SmartEtailing Tools available to Subscriber at any time.




2.6. SmartEtailing Proprietary Materials.


"SmartEtailing Proprietary Materials" means the Subscriber Website, Library Materials, and
SmartEtailing Tools, which are owned by SmartEtailing.




2.7. SmartEtailing Services.


"SmartEtailing Services" means the services to be provided by SmartEtailing to Subscriber as set
forth in the part of this Agreement entitled "SmartEtailing Services."



3.0. SMARTETAILING SERVICES


3.1. Hosting Services.


During the term of this Agreement, SmartEtailing shall host the Subscriber Website on SmartEtailing
servers.




3.2. SmartEtailing Proprietary Materials.


SmartEtailing shall provide Subscriber use of the SmartEtailing Proprietary Materials, strictly in
accordance with the license granted herein, for the sole purpose of creating, maintaining, updating
and upgrading the Subscriber Website. Subscriber agrees that it does not own the SmartEtailing
Proprietary Materials and shall make no claim of such ownership.
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                   Document      Page 14 of 60



3.3. No Subscriber Internet Connection Equipment Provided.


SmartEtailing does not provide any modem, computer, or any other equipment or system for
Subscriber to connect to the Internet. Subscriber is responsible for its modems, computers, operating
systems and connection devices necessary for connecting to the Internet through which Subscriber
can access the SmartEtailing Services.




3.4. Revision of SmartEtailing Services.


SmartEtailing may modify, suspend or discontinue any aspect of the SmartEtailing Services at any
time, including the availability of any SmartEtailing Proprietary Materials. SmartEtailing may also
impose limits on certain features and services or restrict Subscriber's access to parts or all of the
SmartEtailing Services without notice or liability of any kind.




3.5. No Resale of SmartEtailing Services.


Subscriber agrees that this Agreement is personal to Subscriber and that Subscriber may not resell,
lease, license, assign or redistribute any portion of the SmartEtailing Services to any third party.




3.6. Technical Support.


SmartEtailing shall provide technical support to Subscriber which shall consist, at a minimum, of
on-line help instructions relating to use by Subscriber of SmartEtailing Proprietary Materials. Some
levels of service may have access to additional types of support at SmartEtailing's sole discretion.



4.0. FEES AND PAYMENT.
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 15 of 60



4.1. Fees.


Initial setup and monthly fees for use of the SmartEtailing Services have been previously provided to
Subscriber, and are incorporated in this Agreement by reference and made a part hereof.




4.2. Payment.


SmartEtailing's initial setup fees are to be paid in advance of Subscriber's account being activated.
SmartEtailing's monthly billing cycle corresponds to calendar months and commences upon the
Activation Date of Subscriber's Website. All billing will be charged to Subscriber's credit card or bank
account. SmartEtailing will charge Subscriber monthly in advance for its Services. On Subscriber's
first bill, Subscriber will be charged for that portion of the month in which Subscriber's monthly billing
cycle began. Monthly, thereafter, SmartEtailing will charge Subscriber's credit card or bank account
the monthly fee for the new month, plus other charges authorized by this Agreement, if any.




4.3. Fee Changes.


SmartEtailing fees may vary from time to time. SmartEtailing reserves the right to change its fees at
any time provided, however, that, whenever possible, SmartEtailing will give Subscriber reasonable
notice of such change. From time to time, SmartEtailing may add or modify certain services related to
the SmartEtailing Services, and SmartEtailing reserves the right to charge Subscriber additional or
different fees in consideration for providing such new or modified services to Subscriber.




4.4. Payment Default.


In the event Subscriber's payments are declined for any reason, Subscriber will be deemed to be in
default and in material breach of this Agreement. In such event, SmartEtailing may, in its sole
discretion, (a) charge Subscriber a late fee during each month that payment in full is not made and/or
(b) terminate this Agreement in accordance with the termination provisions below. In the event
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                  Document      Page 16 of 60



SmartEtailing resorts to legal action to recover monies due, Subscriber agrees to reimburse
SmartEtailing for all costs and expenses incurred to recover such monies, including reasonable
attorneys' fees.



5.0. TERM AND TERMINATION.


5.1. Term.


This Agreement shall commence as of the Effective Date and shall be effective until terminated as
provided below.




5.2. Termination.



5.2.1. Termination by Subscriber.



Subscriber may terminate this Agreement by written notice to SmartEtailing. Termination shall be
effective 30 days following receipt of the written notice by SmartEtailing.




5.2.2. Termination by SmartEtailing.



SmartEtailing may terminate this Agreement at any time by notice to Subscriber, conveyed via
telephone, facsimile or transmitted electronically. Termination shall be effective at the end of the
current billing cycle unless stated otherwise in the termination notice.
Case 21-10278         Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 17 of 60



5.3. Effect of Termination.



5.3.1. Subscriber Charges.



In the event Subscriber terminates this Agreement within 30 days of the Activation Date,
SmartEtailing shall discontinue all billings and refund to Subscriber all funds received by
SmartEtailing on Subscriber's account. If Subscriber terminates this Agreement at any time after 30
days following the Activation Date, the setup fee and any monthly fees for SmartEtailing Services
rendered by SmartEtailing shall be nonrefundable, but SmartEtailing shall discontinue further billings
per Section 5.2.2.




5.3.2. Subscriber to Cease Use of SmartEtailing Proprietary Materials.



Upon the termination of this Agreement, all rights of Subscriber under this Agreement shall terminate
and all rights of Subscriber under the license granted in this Agreement shall automatically revert to
SmartEtailing. Subscriber shall immediately discontinue the use of the SmartEtailing Proprietary
Materials and thereafter shall no longer use or have the right to use the SmartEtailing Proprietary
Materials or any variation or simulation thereof, or any word or trademark similar thereto, or to directly
or indirectly develop, create, market, distribute, sell, license or sublicense, or advertise any products
and/or services in connection with the SmartEtailing Proprietary Materials. Upon the termination or
expiration of this Agreement, Subscriber shall provide SmartEtailing with written certification that
Subscriber has destroyed any and all material upon or in which SmartEtailing Proprietary Materials
are contained, affixed, or used. Subscriber acknowledges that Subscriber's failure to cease the use of
the SmartEtailing Proprietary Materials upon termination or expiration of this Agreement shall result in
immediate and irremediable damage to SmartEtailing. Subscriber acknowledges and admits that
there is no adequate remedy at law for such failure, and agrees that in the event of such failure,
Case 21-10278         Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                   Document      Page 18 of 60



SmartEtailing shall be entitled to equitable relief by way of temporary and permanent injunction and
such other and further relief as any court with jurisdiction may deem just and proper.




6.0. SOFTWARE LICENSE.


6.1. Grant of License by SmartEtailing.


SmartEtailing hereby grants to Subscriber, and Subscriber hereby accepts, a personal,
non-transferable, non-exclusive, limited license, for the term of this Agreement, to use one (1) copy of
the SmartEtailing Proprietary Materials solely in connection with operating the Subscriber Website
(the "SmartEtailing License"). Nothing herein shall be construed to be, and SmartEtailing does not
grant to Subscriber, any right or license in any SmartEtailing proprietary images, artwork, copy,
information, data, knowledge, computer software or any other material or information of any kind
exclusive of this limited license to the SmartEtailing Proprietary Materials.




6.2. No Sublicense.


Nothing herein shall be construed to be, and SmartEtailing does not grant to Subscriber, any right or
license to enter into sublicenses or distribution agreements with respect to any portion of the
SmartEtailing Proprietary Materials.




6.3. Ownership.


The SmartEtailing Proprietary Materials are owned by SmartEtailing. The SmartEtailing License
confers no title or ownership in the SmartEtailing Proprietary Materials and is not a sale of any rights
in the SmartEtailing Proprietary Materials.
Case 21-10278            Doc 33    Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 19 of 60



6.4. Copyright Notices.


The SmartEtailing Proprietary Materials are protected by copyright pursuant to U.S. copyright laws,
international conventions and other copyright laws, and are owned or controlled solely by
SmartEtailing. [MM1] Subscriber shall abide by any and all additional copyright notices, information,
or restrictions contained in the SmartEtailing Proprietary Materials.




6.5. SmartEtailing License Restrictions.


Except as expressly permitted in this Agreement, Subscriber represents, warrants and covenants that
Subscriber shall not reproduce, modify, publish, transmit, participate in the transfer or sale of,
distribute, publicly exhibit, or in any way exploit, any of the SmartEtailing Proprietary Materials, in
whole or in part.




6.6 No Decompilation, Etc.


Subscriber represents, covenants, and warrants that it shall not, itself or as the agent or employee of
any other person, directly or indirectly, commit, cause, or contribute to the reverse engineering,
decompilation, or translation of, or development of derivative works based on, the SmartEtailing
Proprietary Materials.




6.7. No Contesting of Rights.


Subscriber acknowledges and agrees that neither during the existence of this Agreement nor after the
termination or expiration hereof, shall Subscriber directly or indirectly claim, contest or aid in claiming
or contesting the validity or ownership of the SmartEtailing Proprietary Materials or take any action
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 20 of 60



whatsoever in derogation of SmartEtailing's rights therein or in breach of any terms and conditions
contained in this SmartEtailing License.




6.8 Reservation of Rights.


Any and all rights to use any SmartEtailing Proprietary Materials not expressly granted to Subscriber
under this Agreement are hereby reserved to SmartEtailing (the "SmartEtailing Reserved Rights").
Nothing contained in this Agreement shall affect, impair, or limit in any way SmartEtailing's rights to
exploit fully any or all of the SmartEtailing Reserved Rights.




6.9. SmartEtailing Trademarks.


Nothing herein shall be construed to be, and SmartEtailing does not grant to Subscriber, any right or
license in any SmartEtailing trademark, tradename, service mark, insignia, slogan, name, emblem,
logo, symbol, design and/or other identifying characteristics owned by or associated with
SmartEtailing, in any manner whatsoever.




6.10. Grant of License by Subscriber.


Subscriber hereby grants to SmartEtailing a perpetual, non-exclusive license to reproduce, license,
publish, distribute, transmit, broadcast, or publicly exhibit, display, perform or digitally perform and
otherwise use the Subscriber Content as necessary to provide the SmartEtailing Services to
Subscriber hereunder. Subscriber hereby agrees to now and forever release, indemnify, defend and
hold harmless SmartEtailing, its affiliates, subsidiaries, directors, officers, advertising agencies,
suppliers, agents and employees, from any and all losses, damages, rights, claims and actions with
respect to, or in any way arising from, the Subscriber Content or SmartEtailing's use of the Subscriber
Content (including, without limitation, any alleged or actual infringement of any proprietary rights,
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                    Desc Main
                                   Document      Page 21 of 60



rights of privacy and publicity, moral rights, and rights of attribution in connection with the Subscriber
Content).




6.11. Proprietary Rights.


Subscriber acknowledges and agrees that SmartEtailing owns and shall retain all rights, title and
interest in and to the SmartEtailing Proprietary Materials, including, without limitation, all copies
thereof and all rights to patents, copyrights, trademarks, service marks, trade secrets and other
intellectual property rights inherent therein and appurtenant thereto. Subscriber shall retain all rights,
title and interest in and to the Subscriber Content, including, without limitation, all copyrights,
trademarks, patents, trade secrets, and any other proprietary rights inherent therein or appurtenant
thereto.



7.0. Subscriber Responsibilities.

Subscriber agrees that:



7.1.


Subscriber shall comply with all international, federal, state, and local laws and regulations applicable
to Subscriber's use of the SmartEtailing Services and/or operation of the Subscriber Website.




7.2.


Subscriber shall display, advertise, and offer for sale on the Subscriber Website only products
Subscriber is contractually or otherwise lawfully authorized to display, advertise, or offer for sale. If
SmartEtailing is informed that Subscriber is not an authorized user of product content, is not an
authorized seller of products, or is otherwise in violation of vendor sales policies with respect to
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                  Document      Page 22 of 60



products, Subscriber agrees that SmartEtailing may in its complete discretion take any action it
deems appropriate, including removal of product postings or terminating this Agreement.




7.3.


SmartEtailing services and content licenses will only be made available to businesses that have
brick-and-mortar commercially zoned retail storefronts. Subscriber shall at all times display on
subscriber's website a reasonably noticeable reference to subscriber's retail store location(s). Such
reference shall include at a minimum, a complete street address, phone number, hours of operation,
and retail store name (DBA) if different than subscriber's website branding.




7.4.


Subscriber shall establish Subscriber's own privacy and other policies in relation to Subscriber's web
customers, shall make such policies known to its customers, and shall adhere to such policies.




7.5.


Subscriber shall, in a timely, professional, business-like, and competent manner, monitor customer
orders placed through use of the Subscriber Website, respond to such orders, ship merchandise
ordered, and perform all customer-service-related tasks.




7.6.
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                  Document      Page 23 of 60



Subscriber shall be solely responsible for all taxes and bank issues related to e-commerce conducted
by Subscriber on the Subscriber Website, and SmartEtailing shall not be responsible for any taxes or
fees Subscriber may incur.




7.7.


Subscriber shall be solely responsible for maintaining the confidentiality of Subscriber's password and
shall be liable for, and shall defend and hold SmartEtailing harmless from, any harm from disclosing
or allowing disclosure of any password or from use by any person of Subscriber's password to gain
access to Subscriber's account.




7.8.


SmartEtailing shall take commercially reasonable measures to protect Subscriber's data, files, email
and other information that SmartEtailing holds in computer storage, but cannot guarantee that
Subscriber's data will never be lost, corrupted, or inaccessible. Subscriber shall maintain at least one
(1) back-up copy of such materials and information to protect against accidental or other loss.
SmartEtailing will endeavor to conform to applicable PCI-DSS security standards for credit card
transactions and associated data.




7.9.


Subscriber shall be solely responsible for Subscriber Content, quality, performance, and all other
aspects of the goods or services advertised, displayed, or offered for sale, and the information
contained in or provided through Subscriber's Website.




7.10.
Case 21-10278          Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                    Desc Main
                                    Document      Page 24 of 60



Subscriber shall keep all Subscriber information, including email address and credit card information,
up to date and accurate as provided to SmartEtailing.




7.11.


(i) Subscriber shall not use the Subscriber Website or the SmartEtailing Services to post, transmit,
display, distribute or promote any unlawful, threatening, abusive, libelous, defamatory, obscene,
vulgar, offensive, pornographic, profane, racist, sexually explicit or indecent material of any kind; (ii)
Subscriber shall not use the Subscriber Website or the SmartEtailing Services to encourage,
promote, solicit or commit conduct that would constitute a criminal offense, give rise to civil liability or
otherwise violate any local, state, national or international law; (iii) Subscriber shall not use the
Subscriber Website or the SmartEtailing Services to post, transmit, display, distribute or promote in
any way, information, software, or other material that violates, plagiarizes or infringes the rights of
third parties including, without limitation, copyright (including, without limitation, offering pirated
computer programs or links to such programs, information used to circumvent manufacturer-installed
copy-protect devices, including serial registration numbers for software programs, or any type of
cracker utilities), trademark, patent, trade secret, rights of privacy or publicity or any other proprietary
right; (iv) Subscriber shall not use the Subscriber Website or the SmartEtailing Services to promote
physical harm or injury against any group or individual; (v) Subscriber shall not use the Subscriber
Website or the SmartEtailing Services to post, transmit, display, distribute or promote material that is
exploitive of others; (vi) Except where approved by SmartEtailing in advance, Subscriber shall not use
the Subscriber Website or the SmartEtailing Services to post, transmit, display, distribute, or promote
material of any kind which constitutes requests for money, petitions for signature, or chain letters; (vii)
Except where pre-approved by or provided by SmartEtailing, Subscriber shall not develop restricted
or password-only access pages, or hidden pages or images (those not linked to from another
accessible page); (viii) Subscriber shall not use the Subscriber Website or the SmartEtailing Services
as storage for remote loading or as a door or signpost to another server; (ix) Subscriber shall not
develop pages on the Subscriber Website that consist of hyperlinks to content or materials of any
kind in violation of the restrictions contained in this Section 7.12; (x) Subscriber shall not restrict or
inhibit any other user from using and enjoying the user's Subscriber Website or the SmartEtailing
Services; (xi) Subscriber shall not use the Subscriber Website or the SmartEtailing Services to post,
transmit, display, distribute or promote material of any kind that contains a virus or other harmful
component; and (xii) Subscriber shall not use the Subscriber Website or the SmartEtailing Services to
Case 21-10278          Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                     Desc Main
                                    Document      Page 25 of 60



post, transmit, display, distribute or promote information or material of any kind that constitutes or
contains false or misleading indications of origin or statements of fact.




7.12.


SmartEtailing shall be under no obligation to monitor Subscriber's compliance with the terms and
conditions of this Agreement, but SmartEtailing shall have the right to do so.




7.13.


Without limiting other remedies, SmartEtailing may restrict, suspend or terminate Subscriber's service
and user accounts, prohibit access to Subscriber's website, remove hosted content, and take
technical and legal steps to keep users off of the Subscriber Website if it is believed that Subscriber is
creating problems, possible legal liabilities or acting inconsistently with the letter or spirit of
Subscriber's responsibilities expressed in this Agreement.



8.0 SUBSCRIBER CONTENT

Subscriber acknowledges that Subscriber is solely responsible for the Subscriber Content and that
SmartEtailing has no obligation under this Agreement for monitoring or verifying any information or
materials included as part of the Subscriber Content. Notwithstanding the preceding sentence,
SmartEtailing reserves the right at all times to disclose any Subscriber Content, in whole or in part, as
necessary to satisfy any law, regulation or government request, or to edit, or remove any Subscriber
Content, in whole or in part, that in the sole and exclusive discretion of SmartEtailing, are in violation
of this Agreement. SmartEtailing reserves the right to remove the Subscriber Website from the
SmartEtailing servers if the Subscriber Website, in whole or in part, and in the sole and exclusive
discretion of SmartEtailing, is in violation of this Agreement.



9.0. SERVICE LEVEL GUARANTEE
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                   Document      Page 26 of 60



SmartEtailing guarantees that the Subscriber Website shall operate properly 99% of the time during
each calendar month. In the event the Subscriber Website fails to operate properly more than 1% of
the time during a calendar month, and Subscriber reports such outage to SmartEtailing in writing
within seven (7) days thereof, then SmartEtailing shall credit Subscriber a percentage of the monthly
service fee equal to the difference between 99% and the percent of time during the calendar month
that the Subscriber Website was operating properly. The credit shall be applied to the next monthly
fee billing. This Guarantee shall not apply in the event of Force Majeure (Section 15.2), scheduled
maintenance periods, an inability to access other applications or scripts running on the server, or if
Subscriber's account is not in good standing at the time of the outage.



10.0. THIRD PARTY SERVICES


10.1.


In addition to this User Agreement, you also agree to be bound by the additional service-specific
terms applicable to services you purchase from, or that are provided by, SmartEtailing's partners or
other third parties.




10.2.


SmartEtailing may from time to time recommend, provide you with access to, or enable third party
software, applications ("Apps"), products, services or website links (collectively, "Third Party
Services") for your consideration or use. Such Third Party Services are made available only as a
convenience, and your purchase, access or use of any such Third Party Services is solely between
you and the applicable third party services provider ("Third Party Provider"). Any use by you of Third
Party Services offered through the Services or SmartEtailing's Website is entirely at your own risk and
discretion, and it is your responsibility to read the terms and conditions and/or privacy policies
applicable to such Third Party Services before using them. In some instances, SmartEtailing may
receive a revenue share from Third Party Providers that SmartEtailing recommends to you.
Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                  Document      Page 27 of 60



10.3.


We do not provide any warranties with respect to Third Party Services. You acknowledge that
SmartEtailing has no control over Third Party Services and shall not be responsible or liable to
anyone for such Third Party Services. The availability of Third Party Services on SmartEtailing's
Websites or the integration or enabling of such Third Party Services does not constitute or imply an
endorsement, authorization, sponsorship, or affiliation by or with SmartEtailing. SmartEtailing does
not guarantee the availability of Third Party Services and you acknowledge that SmartEtailing may
disable access to any Third Party Services at any time in its sole discretion and without notice to you.
SmartEtailing is not responsible or liable to anyone for discontinuation or suspension of access to, or
disablement of, any Third Party Service. SmartEtailing strongly recommends that you seek specialist
advice before using or relying on Third Party Services, to ensure they will meet your needs. In
particular, tax calculators should be used for reference only and not as a substitute for independent
tax advice when assessing the correct tax rates you should charge to your customers.




10.4.


If you install or enable a Third Party Service for use with SmartEtailing, you grant us permission to
allow the applicable Third Party Provider to access your data and to take any other actions as
required for the interoperation of the Third Party Service with SmartEtailing, and any exchange of
data or other interaction between you and the Third Party Provider is solely between you and such
Third Party Provider. SmartEtailing is not responsible for any disclosure, modification or deletion of
your data, or for any corresponding losses or damages you may suffer, as a result of access by a
Third Party Service or a Third Party Provider to your data or other materials.




10.5.


Under no circumstances shall SmartEtailing be liable for any direct, indirect, incidental, special,
consequential, punitive, extraordinary, exemplary or other damages whatsoever, that result from any
Third Party Services or your contractual relationship with any Third Party Provider. These limitations
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 28 of 60



shall apply even if SmartEtailing has been advised of the possibility of such damages. The foregoing
limitations shall apply to the fullest extent permitted by applicable law.




10.6


You agree to indemnify and hold us and (as applicable) our parent, subsidiaries, affiliates,
SmartEtailing partners, officers, directors, agents, employees, and suppliers harmless from any claim
or demand, including reasonable attorneys' fees, arising out of your use of a Third Party Service or
your relationship with a Third Party Provider.




10.7


SmartEtailing does not design software releases to accommodate for unauthorized Third Party
Services and is therefore not liable for ongoing functionality with software updates. Unauthorized
Third Party Services may not be compatible with current or future functionality of your SmartEtailing
website. Use of unauthorized Third Party Services may degrade the functionality of your
SmartEtailing website.



11.0. DISCLAIMERS

The Internet is an international computer network of both government and non-government
inter-operable packet switched data networks. The Internet is not owned, operated or managed by, or
in any way affiliated with SmartEtailing or any of SmartEtailing's affiliates. SmartEtailing cannot and
does not guarantee that the SmartEtailing Services will permit users or others access to the
Subscriber Website or other Internet access that is sufficient to meet Subscriber's needs. Subscriber
agrees that its use of the SmartEtailing Services and the Internet is solely at Subscriber's risk and is
subject to all applicable local, state, national and international laws and regulations. SmartEtailing
assumes no responsibility for any commercial transactions attempted or completed involving the
SmartEtailing Services. SmartEtailing does not own or control all of the various facilities and
communication lines through which access may be provided. Accordingly, SmartEtailing assumes no
responsibility for the security of the Subscriber Website including, but not limited to user access. It is
Case 21-10278          Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                    Desc Main
                                    Document      Page 29 of 60



SmartEtailing's policy to cooperate with law enforcement authorities and to notify such authorities if it
suspects that Subscriber is engaged in illegal activities. Subscriber acknowledges and understands
that anyone, including a minor, who has access to Subscriber's user identification and password, can
also gain access to the SmartEtailing Services. Subscriber also acknowledges and agrees that (a) it
is responsible for developing and maintaining procedures (apart from the SmartEtailing Services) to
protect Subscriber Content, including making appropriate back-up copies of Subscriber Content; and
(b) SmartEtailing is not responsible for backup and restoration of Subscriber Content. For the
purposes of network maintenance, SmartEtailing may use, copy, display, store, transmit, translate,
rearrange or reformat, view and distribute Subscriber Content to multiple domestic and international
servers. Subscriber agrees that access to Subscriber Content will not prohibit or prevent
SmartEtailing from developing or marketing any offering or product. SmartEtailing is not responsible
for transmission errors, disclosure, erasure, or corruption of security of data or Subscriber Content.



12.0 SUBSCRIBER WARRANTIES

Subscriber represents and warrants that: (i) Subscriber owns, possesses or controls all right, title and
interest to the Subscriber Content; (ii) Subscriber has the full and unrestricted right to enter into this
Agreement and Subscriber has and shall maintain all rights in and to the Subscriber Content that are
necessary to grant to SmartEtailing the rights granted in this Agreement; (iii) the Subscriber Content
is true and accurate and does not and will not contain any misrepresentations of fact; (iv) the
reproduction, licensing, use, publication, distribution, transmission, broadcast, or public exhibition,
display, performance or digital performance of the Subscriber Content as authorized herein, and all
other use thereof in accordance with this Agreement, does not and will not, (a) violate or infringe the
civil, contract or property rights, copyrights, trademark rights, rights of privacy or publicity, or other
rights of any person or entity, (b) constitute false or misleading indications of origin; (c) slander, libel
or defame any person or entity; (d) cause injury of any kind to any person or entity; or (e) violate any
applicable laws, rules, regulations or other governmental regulations; (v) Subscriber is at least
eighteen (18) years old; (v) Subscriber has, and shall maintain, from the Effective Date of this
Agreement through the termination or expiration of this Agreement, a valid SmartEtailing internet
account registered in Subscriber's name; and (vi) this Agreement has been duly and validly entered
into by Subscriber and constitutes the valid and binding agreement of Subscriber, enforceable against
Subscriber in accordance with its terms.
Case 21-10278          Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                     Desc Main
                                    Document      Page 30 of 60



13.0 SUBSCRIBER INDEMNIFICATION

Subscriber hereby agrees to indemnify, defend and hold harmless SmartEtailing, its subsidiaries and
affiliates, its directors, officers, employees, information providers, agents, licensors and licensees
("Affiliates"), and defend any action brought against same with respect to any and all costs, claims,
demands, liabilities, losses, damages, judgments, settlements, costs and expenses (including
attorneys' fees), asserted by a third party (a "Third Party Claim"), arising out of or in connection with
the Subscriber Content, Subscriber's operation of the Subscriber Website or any other acts by
Subscriber in connection with Subscriber's use of the SmartEtailing Services and the SmartEtailing
Proprietary Materials, including, without limitation: (i) any claim which if true, would constitute a
breach of any of Subscriber's representations, warranties, covenants or agreements hereunder; (ii)
claims arising from the negligence or willful misconduct of Subscriber; (iii) any actual or alleged
infringement or violation of any patent, trademark, trade name, copyright, trade secret, license or any
other third party contract or other right (including, but not limited to, misappropriation of trade secrets
or violation of the right of publicity or privacy); (iv) claims for bodily injury (including death) and
property damage; and (v) any claim for payment of compensation or salary asserted by an employee,
subcontractor, agent or licensor of Subscriber. To the extent permitted by applicable law, Subscriber
acknowledges and assumes all risk that the SmartEtailing Proprietary Materials, the SmartEtailing
Services, or a portion of either, may infringe upon the patent or other proprietary rights of a third
party, and acknowledges that such are provided "AS-IS". Subscriber specifically agrees to defend
indemnify and hold SmartEtailing and its Affiliates harmless from any claim of infringement or
violation of intellectual property rights related to Subscriber's use of the SmartEtailing Proprietary
Materials or the SmartEtailing Services. SmartEtailing reserves for itself, at its own option, the
exclusive right to settle, compromise and pay any and all claims, demands, proceedings, suits,
actions or causes of actions which are brought against SmartEtailing herein under the terms and
provisions of this Article and Subscriber shall in no event settle any such action without
SmartEtailing's prior written consent. This entire Article 12 shall survive any expiration or termination
of this Agreement.



14.0 LIMITATION OF LIABILITY

SUBSCRIBER AGREES THAT SMARTETAILING SERVICES ARE PROVIDED "AS IS" AND ON AN
"AS AVAILABLE" BASIS.
Case 21-10278         Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                   Document      Page 31 of 60



SMARTETAILING'S LIABILITY TO SUBSCRIBER UNDER THIS AGREEMENT IS LIMITED TO THE
SERVICE LEVEL GUARANTEE SET FORTH AT ARTICLE 9.0, ABOVE. SMARTETAILING
DISCLAIMS ANY AND ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT, OR ANY WARRANTY THAT SMARTETAILING
SERVICES OR NETWORK TRANSPORT WILL BE UNINTERRUPTED OR ERROR FREE. IN NO
EVENT SHALL SMARTETAILING OR ANY OTHER PARTY INVOLVED IN PROVIDING SERVICES
UNDER THIS AGREEMENT BE LIABLE TO SUBSCRIBER OR ANY THIRD PARTY FOR ANY
DIRECT, INDIRECT, SPECIAL, CONSEQUENTIAL PUNITIVE OR INCIDENTAL DAMAGES,
INCLUDING WITHOUT LIMITATION, LOST PROFITS OR LOSS OR DAMAGE TO DATA ARISING
OUT OF THE USE, PARTIAL USE OR INABILITY TO USE SMARTETAILING SERVICES,
WHETHER ARISING IN CONTRACT OR IN TORT, OR RESULTING FROM THE FAULT OR
NEGLIGENCE OF SMARTETAILING, EVEN IF SMARTETAILING HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. SMARTETAILING DOES NOT MONITOR OR EXERCISE
CONTROL OVER THE SUBSCRIBER CONTENT OR THE INFORMATION RESIDING ON ITS WEB
HOSTING SERVERS OR TRANSMITTED THROUGH ITS SYSTEM.




SMARTETAILING MAKES NO WARRANTY REGARDING ANY TRANSACTIONS EXECUTED
THROUGH THE SMARTETAILING SERVICES, AND SUBSCRIBER UNDERSTANDS AND
AGREES THAT SUCH TRANSACTIONS ARE CONDUCTED ENTIRELY AT SUBSCRIBER'S OWN
RISK. THE FOREGOING DISCLAIMER SHALL APPLY TO THE FULLEST EXTENT PERMITTED
BY LAW.



15.0 MODIFICATION OF AGREEMENT

SmartEtailing reserves the right, at its sole discretion, to modify, add, or remove any portion of this
Agreement, in whole or in part, at any time. The most current version of this document will always be
accessible from the administrative area of client's Website. Contact Support@SmartEtailing.com for
further information. Subscriber agrees that it is Subscriber's responsibility to review Agreement with
sufficient frequency to assure that Subscriber becomes aware in a timely manner of changes to this
Agreement.
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                   Document      Page 32 of 60



16.0 MISCELLANEOUS PROVISIONS


16.1. Entire Agreement.


This Agreement constitutes the entire agreement between the Parties with respect to the subject
matter hereof and there are no representations, understandings or agreements that are not fully
expressed in this Agreement.




16.2. Force Majeure, Etc.


Except for the payment of any monies due, if the performance of any part of this Agreement by either
party is prevented, hindered, delayed or otherwise made impracticable by reason of any flood, riot,
fire, judicial or governmental action, labor disputes, act of God, or any other cause beyond the control
of that party, that party shall be excused from such to the extent that it is prevented, hindered or
delayed by such cause.




16.3. No Assignment By Subscriber.


Subscriber shall not assign, without the prior written consent of SmartEtailing, its rights, duties or
obligations under this Agreement to any person or entity, in whole or in part, whether by assignment,
merger, transfer of assets, sale of stock, operation of law or otherwise, and any attempt to do so shall
be deemed a material breach of this Agreement.




16.4. Notices.


Any notice provided pursuant to this Agreement, if specified to be in writing, shall be in writing and
shall be delivered in the manner specified in the provision of this Agreement requiring or authorizing
such notice or, if the provision of this Agreement requiring or authorizing such notice does not specify
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                   Document      Page 33 of 60



the manner of delivering such notice, then notice by Subscriber to SmartEtailing shall be sent by
United States Mail to the following address: SmartEtailing, Inc., 6707 Winchester Circle Suite 400,
Boulder, CO 80301; and notice to SmartEtailing to Subscriber shall be either sent by United States
Mail to the latest mailing address provided to SmartEtailing by Subscriber or by email to the latest
email address provided to SmartEtailing by Subscriber, whichever method SmartEtailing shall
choose.




16.5. Waiver.


The failure of SmartEtailing to partially or fully exercise any right or the waiver by SmartEtailing of any
breach, shall not prevent a subsequent exercise of such right or be deemed a waiver of any
subsequent breach of the same or any other term of this Agreement. Any cause of action Subscriber
may have with respect to the SmartEtailing Services must be commenced within one (1) year after
the claim or cause of action arises.




16.6. Severability.


If any provision of this Agreement is determined to be invalid under any applicable statute or rule of
law, it is to that extent to be deemed omitted, and the balance of the Agreement shall remain
enforceable.




16.7. Written Agreement.


The parties agree that this Agreement shall be deemed for all purposes, including any statute or law
requiring agreements to be in writing, to be a written agreement, and neither party shall, in any action
by the other party to enforce this Agreement, make any claim or defense that alleges this Agreement
is other than a written agreement.
Case 21-10278          Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                   Desc Main
                                   Document      Page 34 of 60



16.8. Governing Law.


This Agreement, and the provisions thereof, shall be governed by and construed in accordance with
the laws of the State of Minnesota, without regard to its conflicts of laws rules.




16.9. Place of Contracting.


This Agreement is entered into for all purposes in the County of Hennepin, State of Minnesota.




16.10. Consent To Jurisdiction.


Subscriber hereby consents to the jurisdiction of the courts of the State of Minnesota over Subscriber
and over the subject matter in any legal action brought by SmartEtailing or Subscriber to interpret or
enforce any provision of this Agreement or resolve any other dispute between the parties involving or
arising from this Agreement.




16.11. Costs and Attorneys' Fees.


In the event legal action is brought by either party to interpret or enforce any provision of this
Agreement or resolve any other dispute between the parties involving or arising from this Agreement,
the prevailing party in such action shall be entitled to recover its reasonable attorneys' fees from the
other party.



Click "I Agree" to indicate your assent to this Agreement. "I Agree" to all of the terms and conditions
of the foregoing SmartEtailing Web Hosting and Software License Agreement (the "Agreement"). I
understand that the Agreement is a contract between me and SmartEtailing, Inc., and that I am
legally bound by the provisions thereof
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 35 of 60




                             EXHIBIT B
  Case 21-10278      Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                Document      Page 36 of 60




Begin forwarded message:

From: Paul Ribich <paul.r@smartetailing.com>
Subject: Re: High dispute activity
Date: June 22, 2020 at 12:10:13 PM MDT
To: Charles James <charles@crimsonbikes.com>

Hi Charles,

Thank you again for taking the time to speak with me. To recap our conversation:

1) Crimson Bike's overall rate of disputes is tracking well above the .08% threshold established
by SE Payments/Stripe
2) The majority of these are related to customers not receiving the product ordered and not
receiving a refund.
3) The manual capture (authorize then capture) option is a potential way to significantly reduce
that type of dispute.
4) You'll continue to make the operational changes necessary to refund orders quickly when they
cannot be fulfilled.
5) Beginning on July 1, 2020 your SE Payments fee will increase to 4.2% + $0.30 from 3.2% +
0.30 / transaction.
6) If the Crimson Bikes dispute rate does not decrease below the threshold (.08%) for the month
of July, the rate will increase to 5.2% + 0.30 / transaction, effective August 1, 2020.
7) You have the opportunity to have your transaction fees returned to 3.2% + 0.30 / transaction.
when the dispute rate remains below .08% for 2 consecutive months.

Please let me know if you have any questions.

Best,
Paul

Paul Ribich

Client Success Director at SmartEtailing | 303.532.1236
Read our Blog


Thursday, June 18, 2020 at 12:56:19 PM MDT, Paul Ribich <paul.r@smartetailing.com>:


                                                1
 Case 21-10278       Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                Document      Page 37 of 60
Hi Charles,

The high rate of disputes on your account has continued since we last spoke. As of today,
Crimson Bikes is tracking well above the maximum acceptable rate of .08%

Month-to-month(to date):1.92%
Month-to-previous month:4.6%
Last month total disputes: 44
This month-to-date disputes: 33 (21 of those transactions occurred after our conversation in
May)

Please let me know if there is a good time to connect the next few days to discuss the next steps
for your SE Payments account, or feel free to schedule a meeting directly on my calendar.

Best,
Paul


On Mon, May 11, 2020 at 5:27 PM Paul Ribich < paul.r@smartetailing.com> wrote:
 Hi Charles,

 As of Friday morning, I had logged 13 disputes with a total charged amount of $9,015, against
 total volume of $491,756. There have been a few new disputes added to that since.

 Thanks,
 Paul

 Paul Ribich
 Client Success Director at SmartEtailing | 303.532.1236
 Read our Blog



 Monday, May 11, 2020 at 9:55:13 AM MDT, Paul Ribich <paul.r@smartetailing.com>:
  Hi Charles,

  I did a quick calculation of 1.83% based on a disputed dollar amount of the13 chargeback
  emails that we sent with the original charge date in the month of April. I think a couple more
  have come in since then.

  Best,
  Paul

  On Sun, May 10, 2020 at 10:32 AM Charles T. James < charles@crimsonbikes.com> wrote:
   Hi Paul,

   Can you remind me what our current chargeback rate is? I remember a number like 1.6
   percent but I can't recall exactly. How can i found out how many disputes we have had in
   total?

                                               2
 Case 21-10278       Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55            Desc Main
                                Document      Page 38 of 60
   Best,
   Charles


   Founder, CrimsonBikes
   charles@crimsonbikes.com
   (617) 909-6529


   On Tue, May 5, 2020 at 4:07 PM Paul Ribich < paul.r@smartetailing.com> wrote:
    Hi Charles,

    We’ve noticed a high rate of disputed credit card charges on your account recently. Because
    the ratio of disputes to orders on your account is significantly higher than other merchants
    on the platform, we need to take steps to reduce it so that everyone’s rate is not impacted.

    A chargeback occurs when a customer’s bank removes funds from your account for reasons
    such as suspected fraud, shipping issues, or return issues.

    There are many things you can do to minimize chargeback risk including:

            Communicate clearly with customers about shipping progress and delivery windows
            Carefully review orders prior to fulfillment
            Immediately refund the customer when you cancel the order for any reason
            Use delivery tracking especially for high-value orders
            Monitor incoming communication and respond quickly to order questions and
             requests


    If the dispute rate on your account does not decrease below the threshold set by our
    processing partners, the next steps may include a processing rate increase and potential
    account suspension or termination. Our goal is to prevent any of this from happening and
    work with you to reduce the number of disputes.

    Please let me know if there is a good time to connect the next couple of days, or feel free to
    schedule a meeting directly on my calendar.

    Best,
    Paul


    Paul Ribich
    Client Success Director at SmartEtailing | 303.532.1236
    Read our Blog




Begin forwarded message:

From: Paul Ribich <paul.r@smartetailing.com>
                                                3
  Case 21-10278       Doc 33Filed 05/19/21 Entered 05/19/21 11:56:55                Desc Main
                             Document     Page 39 of 60
Subject: Re: High dispute activity
Date: June 18, 2020 at 12:56:19 PM MDT
To: Charles James <charles@crimsonbikes.com>

Hi Charles,

The high rate of disputes on your account has continued since we last spoke. As of today,
Crimson Bikes is tracking well above the maximum acceptable rate of .08%

Month-to-month(to date):1.92%
Month-to-previous month:4.6%
Last month total disputes: 44
This month-to-date disputes: 33 (21 of those transactions occurred after our conversation in
May)

Please let me know if there is a good time to connect the next few days to discuss the next steps
for your SE Payments account, or feel free to schedule a meeting directly on my calendar.

Best,
Paul


On Mon, May 11, 2020 at 5:27 PM Paul Ribich <paul.r@smartetailing.com> wrote:
 Hi Charles,

 As of Friday morning, I had logged 13 disputes with a total charged amount of $9,015, against
 total volume of $491,756. There have been a few new disputes added to that since.

 Thanks,
 Paul

 Paul Ribich
 Client Success Director at SmartEtailing | 303.532.1236
 Read our Blog



 Monday, May 11, 2020 at 9:55:13 AM MDT, Paul Ribich <paul.r@smartetailing.com>:
  Hi Charles,

  I did a quick calculation of 1.83% based on a disputed dollar amount of the13 chargeback
  emails that we sent with the original charge date in the month of April. I think a couple more
  have come in since then.

  Best,
  Paul

  On Sun, May 10, 2020 at 10:32 AM Charles T. James < charles@crimsonbikes.com> wrote:
   Hi Paul,

                                                4
Case 21-10278      Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55 Desc Main
                                Document        Page 40 of 60
Can you remind me what our current chargeback rate is? I remember a number like 1.6
percent but I can't recall exactly. How can i found out how many disputes we have had in
total?

Best,
Charles


Founder, CrimsonBikes
charles@crimsonbikes.com
(617) 909-6529


On Tue, May 5, 2020 at 4:07 PM Paul Ribich < paul.r@smartetailing.com> wrote:
 Hi Charles,

 We’ve noticed a high rate of disputed credit card charges on your account recently. Because
 the ratio of disputes to orders on your account is significantly higher than other merchants on
 the platform, we need to take steps to reduce it so that everyone’s rate is not impacted.

 A chargeback occurs when a customer’s bank removes funds from your account for reasons
 such as suspected fraud, shipping issues, or return issues.

 There are many things you can do to minimize chargeback risk including:

         Communicate clearly with customers about shipping progress and delivery windows
         Carefully review orders prior to fulfillment
         Immediately refund the customer when you cancel the order for any reason
         Use delivery tracking especially for high-value orders
         Monitor incoming communication and respond quickly to order questions and
          requests


 If the dispute rate on your account does not decrease below the threshold set by our
 processing partners, the next steps may include a processing rate increase and potential
 account suspension or termination. Our goal is to prevent any of this from happening and
 work with you to reduce the number of disputes.

 Please let me know if there is a good time to connect the next couple of days, or feel free to
 schedule a meeting directly on my calendar.

 Best,
 Paul


 Paul Ribich
 Client Success Director at SmartEtailing | 303.532.1236
 Read our Blog



                                              5
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 41 of 60




                             EXHIBIT C
Case 21-10278         Doc 33    Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                Document      Page 42 of 60



 On Thu, Jul 30, 2020 at 7:12 PM, Paul Ribich

 <paul.r@smartetailing.com> wrote:

 Hi Charles,

 As discussed, Crimson Bike's overall rate of disputes continues to track well above the
 .08% threshold established by SE Payments/Stripe. The frequency and volume of
 unsuccessful transactions from

 crimsonbikes.com is negatively impacting the cost of payment processing for all
 SmartEtailing clients. For that reason, we need to help you transition off SE
 Payments/Stripe.

 Authorize.net offers several features which I believe will serve your business well:

         Manual payment capture extending 30 days after payment has been authorized.
          This will give you the flexibility to accept reservations without the need to hold
          money for an extended period of time, reducing the frequency of refunds and
          disputes.

         The ability to choose a variety of payment processing providers, often with local
          banks that have a familiarity with your operations and individual business needs.

         Favorable rates and fees for dealers with significant sales volume.

 To minimize the disruption to your business, we will keep SE Payments/Stripe active on
 your website until

 5:00 pm MTN on Monday, August 31st, 2020 while you switch gateways and make the
 necessary operational changes. Transfers will be delayed 7 days during the transition
 period.

 We reserve the right to deactivate SE Payments/Stripe on your website before August 31s
 should we need to. If there is any way that you can make the switch faster, it would be
 appreciated.

 Please find the attached spreadsheet with the Crimson Bikes' complete transaction history
 from January 1st through June 30, 2020.

 Thank you for understanding our need to take this step. We look forward to helping you
 with your transition to an alternative payment gateway.

 Please let me know if you have any questions.

 Paul Ribich
 Client Success Director at
 SmartEtailing | 303.532.1236
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 43 of 60




                             EXHIBIT D
          Case 21-10278      Doc 33    Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                       Document      Page 44 of 60




From: Paul Ribich <paul.r@smartetailing.com>
Subject: Re: SE Payments/Stripe
Date: September 9, 2020 at 4:38:00 PM MDT
To: Charles James <charles@crimsonbikes.com>

Hi Charles,

I wanted to check-in to make sure that everything was functioning well for you after the change in processing
providers. Hopefully, the disruptions caused by the change had minimal impact on your operations. Please let
me know if you're experiencing any issues managing older transactions in SmartEtailing Payments/Stripe.

Thanks,
Paul

On Thu, Sep 3, 2020 at 2:26 PM Paul Ribich <paul.r@smartetailing.com> wrote:
Hi Charles,

This is a reminder that we will be deactivating SmartEtailing Payments for Crimson Bikes this afternoon.

It doesn't look like you currently have any alternative payment methods in place. To ensure that service isn't
disrupted for your customers, please make sure that you have SmartEtailing Payments deactivated and an
alternative enabled in SE Site Manager > Commerce > Payment Methods before 7 PM EDT this afternoon.

Please let me know if you have any questions.

Thanks,


Paul Ribich
Client Success Director at SmartEtailing | 303.532.1236
Read our Blog


On Mon, Aug 31, 2020 at 4:37 PM, Paul Ribich <paul.r@smartetailing.com> wrote:
 Charles,

 You're welcome. I'm glad we could find a way to help. Please keep me posted on your progress with the new
 processor.

 Thanks,

                                                       1
         Case 21-10278        Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                       Document      Page 45 of 60


Paul Ribich
Client Success Director at SmartEtailing | 303.532.1236
Read our Blog


On Mon, Aug 31, 2020 at 3:48 PM, Charles James <charles@crimsonbikes.com> wrote:
I can't say thank you enough on this one.

I appreciate the extension.

Best,
Charles

Founder, CrimsonBikes
charles@crimsonbikes.com
(617) 909-6529


On Mon, Aug 31, 2020 at 5:42 PM Paul Ribich < paul.r@smartetailing.com> wrote:
 Hi Charles,

 We will be able to keep processing payments until 5:00 PM MDT on Thursday, September 3rd. I can't
 stress enough that we will not be able to extend again past this date/time. I would suggest that you get
 PayPal enabled in advance, so you don't find yourself without a payment option should you need additional
 time to set up with the new processor.

 Best,


 Paul Ribich
 Client Success Director at SmartEtailing | 303.532.1236
 Read our Blog


 On Mon, Aug 31, 2020 at 2:46 PM, Paul Ribich <paul.r@smartetailing.com> wrote:

  Hi Charles,

  Unfortunately, I can’t give you an immediate answer to this. I'll need to do some checking to see if it’s
  going to be possible to extend your ability to process into September.

  Is there any possibility of pushing the new processor to activate your account prior to Friday? Have you
  considered PayPal as an interim solution?

  Please hold tight and I'll let you know if we can work something out.

  Thanks,

                                                     2
    Case 21-10278      Doc 33     Filed 05/19/21 Entered 05/19/21 11:56:55           Desc Main
                                  Document      Page 46 of 60
Paul Ribich
Client Success Director at SmartEtailing | 303.532.1236
Read our Blog



On Mon, Aug 31, 2020 at 1:10 PM, Charles James <charles@crimsonbikes.com> wrote:
Hi Paul,

We were able to find a new merchant service provider, but they will not be able to have us set up until
Friday. Any chance we can be extended until EOD Thursday?

Best,
Charles


On Mon, Aug 31, 2020 at 2:51 PM Paul Ribich < paul.r@smartetailing.com> wrote:


 Hi Charles,


 I wanted to send you a reminder that we will be deactivating SmartEtailing Payments for Crimson Bikes
 this evening.


 To avoid the possibility of missing sales, you'll want to turn off SmartEtailing Payments and have
 Authorize.net and/or PayPal activated on in SE Site Manager > Commerce > Payment Methods

 before 5 PM MDT this afternoon.


 Please let me know if you have any questions.


 Thanks,


 Paul Ribich

 Client Success Director at SmartEtailing | 303.532.1236


 Read our Blog


  On Thu, Jul 30, 2020 at 7:12 PM, Paul Ribich

  <paul.r@smartetailing.com> wrote:



                                                  3
 Case 21-10278          Doc 33         Filed 05/19/21 Entered 05/19/21 11:56:55        Desc Main
                                       Document      Page 47 of 60
Hi Charles,


As discussed, Crimson Bike's overall rate of disputes continues to track well above the .08% threshold
established by SE Payments/Stripe. The frequency and volume of unsuccessful transactions from

crimsonbikes.com is negatively impacting the cost of payment processing for all SmartEtailing clients.
For that reason, we need to help you transition off SE Payments/Stripe.


Authorize.net offers several features which I believe will serve your business well:


Manual payment capture extending 30 days after payment has been authorized. This will give you the
flexibility to accept reservations without the need to hold money for an extended period of time,
reducing the frequency of refunds and disputes.

      The ability to choose a variety of payment processing providers, often with local banks that have
       a familiarity with your operations and individual business needs.

      Favorable rates and fees for dealers with significant sales volume.

To minimize the disruption to your business, we will keep SE Payments/Stripe active on your
website until

5:00 pm MTN on Monday, August 31st, 2020 while you switch gateways and make the
necessary operational changes. Transfers will be delayed 7 days during the transition period.

We reserve the right to deactivate SE Payments/Stripe on your website before August 31s
should we need to. If there is any way that you can make the switch faster, it would be
appreciated.

Please find the attached spreadsheet with the Crimson Bikes' complete transaction history from
January 1st through June 30, 2020.

Thank you for understanding our need to take this step. We look forward to helping you with
your transition to an alternative payment gateway.

Please let me know if you have any questions.



        Paul Ribich


        Client Success Director at

        SmartEtailing | 303.532.1236




                                                   4
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 48 of 60




                             EXHIBIT E
         Case 21-10278           Doc 33        Filed 05/19/21 Entered 05/19/21 11:56:55     Desc Main
                                               Document      Page 49 of 60




From: Paul Ribich <paul.r@smartetailing.com>
Subject: Stripe / SmartEtailing Payments Account Issue
Date: October 19, 2020 at 3:30:14 PM MDT
To: "Charles T. James" <charles@crimsonbikes.com>, CrimsonBikes Info <info@crimsonbikes.com>

Hi Charles,

It looks like Crimson Bikes has designated a new connected bank account in Stripe. There have been several
failed attempts to access this new (Bank of America) connected account.

Please fund the connected account or designate a different account as soon as possible in order to resolve the
negative balance in Stripe and to continue to fund customer refunds and disputes.

Best,
Paul


--
        Paul Ribich
        Client Success Director at SmartEtailing | 303.532.1236




                                                                  1
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 50 of 60




                             EXHIBIT F
           Case 21-10278          Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                       Desc Main
                                               Document      Page 51 of 60

     SmartEtailing Payments
     Flow of funds after Sept 28th 2020, when bank transfers failed




     Consumers of                                    Platform account                              Connected account
     Crimsonbikes


      $687,713.33                                 ($687,713.33)
   Paid to consumers                              Refunds & Chargebacks*




                                                       $687,713.33                                  ($687,713.33)
                                                       Failed Payment                 X             Transfer (automatic)
                                                                                   Transfers
                                                                                     Failed
Consumers are made
whole by Platform regardless                       ($2996.25)Stripe Fees
of the Connected account’s
ability to transfer funds.


                                                  ($13,527.54) Visa, MC,
                                                  Amex, Disc Fees




                                                 ($704,237.12)Net Loss**




                                                                                                                  Transfers
                               Stripe provides code, infrastructure & compliance to facilitate payments     X     failed
                                                                                                                  starting 9-28-20

                                                                                                  Connected account’s
                                                                                                         Bank


 Notes:
   Platform: SmartEtailing                                                                          ($687,713.33)
   Connected Account: Crimsonbikes                                                                  Transfer (automatic)



   *$318,645 in refunds were issued by Crimsonbikes using the SmartEtailing
   system prior to Oct 28th. The remaining balance is from chargebacks that
   were issued by consumers when they did not receive product that they had
   already paid money to Crimsonbikes for.

   **Stripe holds funds from Platforms in reserve to cover losses of Connected
   Accounts. What this means is a Platform can not transfer funds that exceed
   it’s balance less what’s in the reserve. This keeps Stripe from having to cover
   these losses in the event a Connected Account becomes insolvent. This
   process is similar to how a traditional bank might not allow you to withdraw
   funds from a check deposit until that check clears.

   Dollar amounts as of 5-5-2021, amount owed continues to increase daily.
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 52 of 60




                             EXHIBIT G
      Case 21-10278           Doc 33       Filed 05/19/21 Entered 05/19/21 11:56:55                Desc Main
                                           Document      Page 53 of 60


SmartEtailing                                                                                          Invoice
280 E 1st Avenue #1533                                                                  Invoice number F9E08899-0033
Broomfield CO 80038                                                                     Date of issue      Jan 1, 2021
United States                                                                           Date due           Jan 1, 2021
+1 303-527-0676
support@smartetailing.com


Bill to
Crimson Bikes
1001 Massachusetts Ave
Cambridge
MA
02138
United States
6179581727
info@crimsonbikes.org




$394.00 due Jan 1, 2021

  Description                                                    Qty       Unit price                      Amount


  JAN 1 – FEB 1, 2021


  Professional Website Package                                   1         $499.00                          $499.00


  Supplier Fulfillment (All Cycling Suppliers)                   1         $35.00                            $35.00


                                                                           Subtotal                         $534.00


                                                                           Total                            $534.00


  (F9E08899-0033-CN-01) 1 × Supplier Fulfillment (All Cycling     -1       $35.00                           -$35.00
  Suppliers) (at $35.00 / month) — Other




Pay $394.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_IgJDkrcie1bwhgjkAiNIzysWiyvUqmK



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                           F9E08899-0033 – Page 1 of 2
      Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                 Desc Main
                                        Document      Page 54 of 60


  (F9E08899-0033-CN-01) Supplier Fulfillment (October,            -3       $35.00                        -$105.00
  November, December) — Other


                                                                           Adjustment subtotal           -$140.00


                                                                           Adjustment total              -$140.00


                                                                           Amount due                    $394.00




Pay $394.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_IgJDkrcie1bwhgjkAiNIzysWiyvUqmK



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                         F9E08899-0033 – Page 2 of 2
      Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                        Document      Page 55 of 60


SmartEtailing                                                                                         Invoice
280 E 1st Avenue #1533                                                                  Invoice number F9E08899-0040
Broomfield CO 80038                                                                     Date of issue     Feb 2, 2021
United States                                                                           Date due          Feb 2, 2021
+1 303-527-0676
support@smartetailing.com


Bill to
Crimson Bikes
1001 Massachusetts Ave
Cambridge
MA
02138
United States
6179581727
info@crimsonbikes.org




$499.00 due Feb 2, 2021

  Description                                                     Qty      Unit price                      Amount


  FEB 1 – MAR 1, 2021


  Professional Website Package                                    1        $499.00                         $499.00


                                                                           Subtotal                        $499.00


                                                                           Amount due                      $499.00




Pay $499.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_IrvEbU90p06dTiviiPblY31iFh2YjtZ



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                           F9E08899-0040 – Page 1 of 1
      Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                        Document      Page 56 of 60


SmartEtailing                                                                                         Invoice
280 E 1st Avenue #1533                                                                  Invoice number F9E08899-0042
Broomfield CO 80038                                                                     Date of issue     Mar 2, 2021
United States                                                                           Date due          Mar 2, 2021
+1 303-527-0676
support@smartetailing.com


Bill to
Crimson Bikes
1001 Massachusetts Ave
Cambridge
MA
02138
United States
6179581727
info@crimsonbikes.org




$499.00 due Mar 2, 2021

  Description                                                    Qty       Unit price                      Amount


  MAR 1 – APR 1, 2021


  Professional Website Package                                   1         $499.00                         $499.00


                                                                           Subtotal                        $499.00


                                                                           Amount due                      $499.00




Pay $499.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_J2PY7fEfz8ku680VMNxeY37Amyjam4J



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                           F9E08899-0042 – Page 1 of 1
      Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                        Document      Page 57 of 60


SmartEtailing                                                                                         Invoice
280 E 1st Avenue #1533                                                                  Invoice number F9E08899-0044
Broomfield CO 80038                                                                     Date of issue     Apr 1, 2021
United States                                                                           Date due          Apr 1, 2021
+1 303-527-0676
support@smartetailing.com


Bill to
Crimson Bikes
1001 Massachusetts Ave
Cambridge
MA
02138
United States
6179581727
info@crimsonbikes.org




$499.00 due Apr 1, 2021

  Description                                                    Qty       Unit price                      Amount


  APR 1 – MAY 1, 2021


  Professional Website Package                                   1         $499.00                         $499.00


                                                                           Subtotal                        $499.00


                                                                           Amount due                      $499.00




Pay $499.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_JE1YUqRFBnW4mjsj6aqo0sPZkhVysFv



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                           F9E08899-0044 – Page 1 of 1
      Case 21-10278         Doc 33      Filed 05/19/21 Entered 05/19/21 11:56:55                  Desc Main
                                        Document      Page 58 of 60


SmartEtailing                                                                                         Invoice
280 E 1st Avenue #1533                                                                  Invoice number F9E08899-0046
Broomfield CO 80038                                                                     Date of issue     May 1, 2021
United States                                                                           Date due          May 1, 2021
+1 303-527-0676
support@smartetailing.com


Bill to
Crimson Bikes
1001 Massachusetts Ave
Cambridge
MA
02138
United States
6179581727
info@crimsonbikes.org




$499.00 due May 1, 2021

  Description                                                    Qty       Unit price                      Amount


  MAY 1 – JUN 1, 2021


  Professional Website Package                                   1         $499.00                         $499.00


                                                                           Subtotal                        $499.00


                                                                           Amount due                      $499.00




Pay $499.00 with card
Visit https://invoice.stripe.com/i/acct_1Bi63CI2kVEStRw9/invst_JPGJr4itLI39MTPp4sPCoSMelREwU4s



Questions? Contact SmartEtailing at support@smartetailing.com or call at
+1 303-527-0676.                                                                           F9E08899-0046 – Page 1 of 1
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 59 of 60
Case 21-10278   Doc 33   Filed 05/19/21 Entered 05/19/21 11:56:55   Desc Main
                         Document      Page 60 of 60
